United States Bankruptcy Court for the:
                                                                                                    FILED OR AHOO DIVISION
MIDDLE DISTRICT OF FLORIDA                                                                           m&JAN-2 PH 1•38
Case number (,fknown}        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing u1'.J~.                   BAH RUPrCY COURT
                                                                               •   Chapter?         MtODLE 1ST OF ,LORIO/I
                                                                               D Chapter 11
                                                                               D Chapter 12
                                                                               D Chapter 13                                D    Check if this is an
                                                                                                                                amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12117
The bankruptcy fonns use you and Debtor 1 to refer to a debtor flllng alone. A married couple may flle a bankruptcy case together-called ajOlnt
case-and In joint cases, these forms use you to ask for infonnation from both debtors. For example, If a fonn asks, "Do you own a car," the answer
would be yes If either debtor owns a car. When Information Is needed about the spouses separately, the fonn uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report lnfonnation as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the fonns.

Be as complete and accurate as possible. If two married people are flllng together, both are equally responsible for supplying correct infonnatlon. If
more space Is needed, attach a separate sheet to this fonn. On the top of any addltlonal pages, write your name and case number {lf known). Answer
every question.


fill       Identify Yourself

                                    About Debtor 1:                                               About Debtor 2 (Spouse Only In a Joint Case):

1.    Your full name

      Write the name that is on     Rashae
      your government-issued        First name                                                    First name
      picture identification {for
      example. your driver's        Lakaye Deeann
      license or passport).         Middle name                                                   Middle name
      Bring your picture
      1dentifIcation to your        Duncan
                                    Last name and Suffix (Sr.. Jr., 11, Ill)                      last name and Suffix (Sr., Jr, 11, Ill)
      meeting with the trustee.




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.



 3.   Only the last 4 digits of
      your Soclal Security
      number or federal             xxx-xx-9123
      Individual Taxpayer
      Identification number
      (!TIN)




Official Form 101                                Voluntary Petition for Individuals Flling for Bankruptcy                                             page 1
Debtor 1   Rashae Lakaye Deeann Duncan                                                               Case number   (ffhoown)




                                 About Debtor 1;                                              About Debtor 2 (Spouse Only in a Joint Case):


4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      •   I have not used any business name or EINs.               D    I have not used any business name or ElNs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you llve                                                                           If Debtor 2 lives at a different address:

                                 3607 Starks Street
                                 Orlando FL 32805
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Orange
                                 County                                                        County

                                 H your mailing address is different from the one              If Debtor 2's malling address is different from yours, fill It
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.




                                 Number, P.O. Box, Street, City, Stale & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you    are choosing     Check one:                                                    Check one:
     this district to file for
     bankruptcy                  •      Over the last 180 days before filing this petition,    D      Over the last 180 days before filing this petition,
                                                                                                      have lived in this district longer than in any other
                                        I have lived in this district longer than in any
                                        other district.                                               district.


                                 0      I have another reason.
                                                                                               D      I have another reason.
                                        Explain. (See 28 U S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                            Voluntary Petition for Individuals FIiing for Bankruptcy                                                 page2
Debtor 1    Rashae Lakaye Deeann Duncan                                                                     Case number    (rflwown)




ff
7.
     •     re11 the Court About Your Bankruptcy Case

     The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing tor Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go lo the lop of page 1 and check the appropriate box
     choosing to file under
                                 •
                                 Chapter7

                                 D Chapter 11
                                 D Chapter 12
                                 D   Chapter 13



8.   How you will pay the fee    D         I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                           order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                 •         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                           The Filing Fee in Installments (Official Form 103A).
                                 D         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



••   Have you filed tor
     bankruptcy within the
                                 •   No.
     last 8 years?               •   Yes.
                                                District _ _ _ _ _ _ _ _ _ _ Whea _ _ _ _ _ _ _ _ Case number
                                                District _ _ _ _ _ _ _ _ _ _ Whea _ _ _ _ _ _ _ _ Case number
                                                District   _ _ _ _ _ _ _ _ _ _ Whea _ _ _ _ _ _ _ _ Case number


10. Are any bankruptcy
     cases pending or being
                                 •   No
     filed by a spouse who Is
     not filing this case with
                                 •   Yes

     you, or by a business
     partner, or by an
     affiliate?
                                                Debtor     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship lo you
                                                District   _ _ _ _ _ _ _ _ _ _ Whea _ _ _ _ _ _ _ Case number, if known
                                                Debtor     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you

                                                District _ _ _ _ _ _ _ _ _ _ VVhea _ _ _ _ _ _ _ Case number, if known



11. Do you rent your
     residence?
                                 •   No.
                                                 Go to line 12.

                                 •   Yes.        Has your landlord obtained an eviction judgment against you?

                                                 •         No. Go to line 12.
                                                 D         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file ii as part of
                                                           this bankruptcy petition.




Official Form 101                               Voluntary Petition for Individuals Flling for Bankruptcy                                                    page3
Debtor 1    Rashae Lakaye Deeann Duncan                                                                     Case number   /iflmown/




           Report About Any Businesses You own as a Sole Proprietor

12. Ant you a sole proprietor
    of any full- or part-time     •   No.      Go to Part 4
    business?
                                  •   Yes.     Name and location of business
    A sole proprietorship is a
    business you operate as                    Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
    If you have more than one                  Number, Street, City, State & ZIP Code
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                       Check the appropriate box to describe your business:
                                               D        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               D        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               D        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               D        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               D        None of the above

13. Are you filing under    If you are filing under Chapter 11, the courl must know whether you are e small business debtor so that it can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business    in 11 U.S.C.1116(1)(B).
    debtor?

    For a definition of smell
                                  •
                                No.
                                           t am not filing under Chapter 11

    business debtor, see 11
    U.S.C. § 101(51D).            •   No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                  •   Yes.     I am filing under Chapter 11 and l am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or Is
                                  •   No
    alleged to pose a threat
    of Imminent and
                                  •   Yes.
                                             'v\'hat is the hazard?
    Identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    Immediate attention?                     needed, why is it needed?

    For example, do you own
    perishable goods, or
    livestock that must ba fed,              vVhere is the property?
    or a building that needs
    urgent repairs?
                                                                            Number, Street, City. State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                page4
Debtor 1    Rashae Lakaye Deeann Duncan                                                                 Case number   /1tknown)


           Explain Your Efforts     to Receive a Briefing About Credit Counselfng
                                     About Debtor 1;                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tall the court whether           You must check one:                                           You must check one:
     you have received a
     briefing about credit
                                     •   I received a briefing from an approved credit             D I received a briefing from an approved credit
                                         counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     counseling.                         filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
    The law requires that you
    receive a briefing about              Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment plan, if
    credit counseling before              plan, if any, that you developed with the agency.            any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check        D    I received a briefing from an approved credit            D I received a briefing from an approved credit
    one of the following                  counseling agency within the 180 days before t               counseling agency within the 180 days before I filed
    choices. If you cannot do             flied this bankruptcy petition, but I do not have            this bankruptcy petition, but I do not have a certificate
    so. you are not eligible to           a certificate of completlon.                                 of completion.
    file.
                                          Within 14 days after you file this bankruptcy                Wrthin 14 days after you file this bankruptcy petition, you
    If you file anyway. the court         petition, you MUST file a copy of the certificate end        MUST file e copy of the certificate end payment plan, if
    can dismiss your case, you            payment plan, if any.                                        any.
    will lose whatever fi!ing fee
    you paid, and your               D    I certify that I asked for credit counseling             D   I certify that I asked for credit counseling services
    creditors can begin                   services from an approved agency, but was                    from an approved agency, but was unable to obtain
    collection activities again.          unable to obtain those services during the 7                 those services during the 7 days after I made my
                                          days after I made my request, and exigent                    request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                temporary waiver of the requirement.
                                          of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement.
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable lo obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     lf the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed. if any. If you do not do so, your case
                                         may be dismissed.                                             Any extension of the 30-day deadline is granted only for
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                     D   I am not required to receive a briefing about             D   I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                         D      Incapacity.                                            D    Incapacity.
                                                \ have a mental illness or a mental deficiency              I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or                     makes me incapable of realizing or making rational
                                                making rational decisions about finances.                   decisions about finances.

                                         D      Disability.                                            •    Disability.
                                                My physical disability causes me lo be                      My physical disability causes me to be unable to
                                                unable to participate in a briefing in person,              participate in a briefing in person, by phone, or
                                                by phone, or through the internet. even after I             through the internet, even after I reasonably tried to
                                                reasonably tried to do so.                                  do so.

                                         D      Active duty.                                           D    Active duty.
                                                I am currently on active military duty in a                 I am currently on active military duty in a military
                                                military combat zone.                                       combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling wrth the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 5
Debtor 1    Rashae Lakaye Deeann Duncan                                                                      Case number     (rlknawn)




                                  16a.        Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                                              individual primarily for a personal, family. or household purpose."
                                              D No. Go to line 16b.
                                              •   Yes.Go to line 17.
                                 16b.         Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                              D No. Go lo line 16c.
                                              D Yes. Go to line 17.
                                 16c.         State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under         D No.        I am not filing under Chapter 7. Go to line 18.
     Chapter 7?

     Do you estimate that
     after any exempt
                                 •   Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
                                              are paid that funds will be available lo distribute to unsecured creditors?
     property is excluded and
     administrative expenses
     are paid that funds will
                                              •   No
     be available for
     distribution to unsecured
                                              •   Yes

     creditors?

18. How many Creditors do
                                 •   1-49                                           0   1,000-5,000                              0   25,001-50,000
    you estimate that you
    ,_?                          • 50-99                                            0   5001-10,000                              0   50,001-100,000
                                 • 100-199                                          0   10,001-25,000                            D   More than100,000
                                 0   200-999

19. How much do you
    estimate your assets to
                                 •   $0 - $50,000                                   D   $1,000,001 -$10 million                  D   $500,000,001 - $1 billion
    be worth?                    0 $50,001 - $100,000                               D   $10,000,001 - $50 million                D   $1,000,D00,001 - $10 billion
                                 0 $100,001 - $500,000                              D   $50,000,001 - $100 million               D   $10,000,000,001 - $50 billion
                                 D $500,001 - $1 million                            D   $100,000,001 - $500 million              D   More than $50 billion

20. How much do you              •   $0 - $50,000                                   D   $1,000,001 - $10 million                 D   $500,000,001 - $1 billion
    estimate your liabilities
    to be?                       • $50,001 - $100,000                               D   $10,000,001 - $50 million                D    $1,000,000,001 - $10 billion
                                 • $100,001 - $500,000                              D   $50,000,001 - $100 million               D   $10,000,000,001 - $50 billion
                                 D   $500,001 - $1 million                          D   $100,000,001 - $500 million              D   More than $50 billion


           Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request   relief in accordance with the chapter of title 1 t, United States Code, specified in this petition.

                                 I understand making a false statement. concealing property, or obtaining money or property by fraud in connection with a
                                 b nkruptcy case can result in fines up lo $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                   n 3511.

                                     hae Lakaye Deeann Duncan                                        Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on      January 2, 2020                                    Executed on
                                                  MM/DD/YYYY                                                          MM/DD/YYYY




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
Debtor 1   Rashae Lakaye Deeann Duncan                                                                    Case number (1fknown)




For your attorney, if you are   I, the attorney for the debtor(s) named m this petition, dedare that 1have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered lo the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, In a case in which § 707(b)(4)(D) apphes, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                                                                                   Date         January 2, 2020
                                Signature of Attorney for Debtor                                                MM/DD/YYYY


                                Pnnted name


                                Firm name


                                Number, S1reet, City, State &ZIP Coda

                                Contact phooe                                                Email address



                                Bar number & Slate




 Official Form 101                              Voluntary Petition for Individuals Filtng for Bankruptcy                                                  page 7
Debtor 1   Rashae Lakaye Deeann Duncan                                                                    Case number    (ifknown)




For you If you are fillng this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

If you are represented by an     To be successful, you must corredly file and handle your bankruptcy case. The rules are very technical, and a mistake or
attorney, you do not need to     inadion may affed your rights. For example, your case may be dismissed because you did not file a required document,
file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                 administrator, or audit firm if your case is seledecl for audit. If that happens. you could lose your right to file another case,
                                 or you may lose protedions, including the benefit of the automatic stay.

                                 You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                 a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                 not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                 judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                 destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                 debtors have been accurate, truthful, and complete. Bankruptcy fraud Is a serious crime; you could be fined and
                                 Imprisoned.

                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                 will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                 States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                 filed. You must also be familiar with any state exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action wrth long.term financial and legal consequences?
                                 •   No
                                 •   Yes

                                 Ate you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                 could be fined or imprisoned?
                                 • No
                                 •   Yes

                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                 • No
                                 •   Yes          Name of Person Gloria E. Sanchez
                                                  Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).

                                 By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                 this notice, and I am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do
                                       operly handle the case.

                                 Ra ae Lakaye Deeann Duncan                                        Signature of Debtor 2
                                 Signature of Debtor 1

                                 Date   January 2, 2020                                            Date
                                         MM/ DD/YYYY                                                       MM/ DD /YYYY
                                 Contact phone 407-692--8714                                       Contact phone
                                 Cell phone    0 40=·~69~2~-8~7~1~4,__ _ _ _ _ _ __
                                                                                                   Cell phone
                                 Email address                                                     Email address




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page a
Debtor 1                 Rashae Lakaye Deeann Duncan
                         F,rst Name                        M1,:ldle Name        Last Name

Debtor 2
(S!)Ouoe ~. fil,ng)      F,mt Name                         M1,:ldle Name        Last Name


United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

Case number
(~known)                                                                                                                        D    Check if this is an
                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                  12/15
Be as complete and accurate as possfble. If two married people are flllng together, both are equally responsible for supplyIng correct
infonnatlon. Fm out all of your schedules first; then complete the lnfonnation on this fonn. If you are filing amended schedules after you file
your original fonns, you must fill out a new Summary and check the box at the top of this page.

@MIN Summarize Your Assets
                                                                                                                                    v...........
                                                                                                                                    Value of what you own

 1.     ScheduleA/B: Property (Official Form 106A/B)                                                                                           0.00
        1a. Copy line 55, Total real estate, from Schedule A/B ...                                                                  $
                                                                                                                                         -------'-
        1b. Copy line 62, Total personal property, from Schedule A/8 ...
                                                                                                                                    $ ---~'·~·~·~•~-•~·
        1c. Copy line 63, Total of all property on Schedule AIB ..                                                                  s _ _ _.,.12.,.s...o,.,o."oo,,__

•iii           Summarize Your Llablltties

                                                                                                                                    Your llablllties
                                                                                                                                    Amount you owe

2.      Schedule D: Creditors "'110 Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, al the bottom of the last page of Part 1 of Schedule D ..        $ _ _ ___c19",7'-1'-0'-.0'-'-0

 3.     Schedule EJF: Creditors "'1lo Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                     $        0.00
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...                               ------ -
        3b. Copy the total claims from Part 2 {nonpriority unsecured claims) from line 6j of Schedule E/F...                         $   ---~2.,.6<,3-c7•"'"""--


                                                                                                         Yo"•total Habilltlos I $ _ _ _ _         ~•~•~•34=7~-•~•c
IMM $ummarlze Your Income and Expanses
 4.     Schedule I: Your Income {Official Form 1061)
        Copy your combined monthly income from line 12 of Schedule I....                                                             $   ----'~•_30_3_.2_1'-

 5.     Schedule J: Your Expenses (Official Form 106J}
        Copy your monthly expenses from line 22c of Schedule J.....                                                                  $ _ _ __:_'•-::•=••:c·•:.:•c

M M .&..nswer These Questions for Administrative and Statistical Records
 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
        D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

        •  Yes
 7.     What kind of debt do you have?

        •       Your debts are primarily consumer debts. Ccmsumerdebts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         D      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form lo
                the court with your other schedules.
 Official Form 106S um                Summary of Your Assets and Liabilities and Certain Statistical lnfonnatlon                             page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC -www tiestcase com                                                                           B0sl Case Bankruplcy
Debtor 1      Rashae Lakaye          Deeann Duncan                                        Case number (if known) - - - - , - - - - - - - - ~

8.    From the Statement of Your Cummt Monthly Income: Copy your total current monthly income from Official Form
      122A·1 Line 11, OR, Form 122B Line 11; OR, Form 122c.1 Line 14.
                                                                                                                              I$ -----'~•9_9_7_.00_
                                                                                                                              '--------'
9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F;

                                                                                                         Total c'8hn
      From Part 4 on Schedule EIF, copy the following:

      9a. Domestic support obligations {Copy tine 6a.)                                                    $              0.00

      9b. Taxes and certain other debts you owe the government. {Copy line 6b.)
                                                                                                         •               0.00

      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
                                                                                                         •               0.00

      9d. Student loans. (Copy line 6f.)
                                                                                                          •              0.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as
          priority claims. (Copy line 6g.)                                                                $              0.00

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             •$              0.00


      9g. Total. Add lines 9a through 9f.
                                                                                                    1$                 0.00




Official Form 106S um                            Summary of Your Assets and Liabilltles and Certain Statlstical lnfonnatlon                   page 2 of 2
Software Co,,,.-1ght (c) 1996-2019 Best Cese, LLC www.bestcase.com                                                                      Best Case BanlmJptcy
 Debtor 1                 Rashae Lakaye Deeann Duncan
                          Forst Name                        Middle Name                    Last Name
 Debtor 2
 (Spouse, ~filrng)        First Name                        M<ddle Name                    Last N,ma


 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number                                                                                                                                         D     Check ifth1s is an
                                                                                                                                                           amended filing



Official Form 106A/B
Schedule A/8: Property                                                                                                                                    12/15
In each category, separately liat and describe Items. List an a11et only once. If an asset fits in more than one category, list the a11et In the category where you
think It fits best. Be as complete and accurate as poHible. lftwo married people are filing together, both are equally reaponslble forsupptylng correct
Information. If more space II needed, attach a separate sheet to thla form. On the top of any addltlonal pages, write your name and case number (If known).
Answer every question.

             Describe Each Residence, Bull ding, Land, or Othtr Real Estate You Own or Have sn lnttrest In

1. Do you own or have any legal orequltablt lnttrest In any ret11dence, building, land, or similar property?

   •    No.Goto Part 2.

   D Yes.     Where is the properfy?



'PP          !)ascribe Your Vehlcles


Do you own, lease, or have legal or equitable interest in any vehlcles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle. also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   •    No
   •    Yes


  3.1    Make:        Dodge                                    Who has an lnttrest In the property? Check one               Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured claims on Sclledul& D:
         Model;      Journey                                  •     Debtor 1 only                                           Cteditors Who Have Claims Secured by Property.
         Year:       2015                                      D Debtor 2 only                                              Current value of the      Current value of the
         Approximate mileage:                  91494           D Debtor 1 and Debtor 2 only                                 entire property?          portion you own?
         Other informa~on:                                     D Al least one of the debtors and another
                                                               D Check If this 11 community proptrty                                $12,000.00                  $12,000.00
                                                                    (see inslruciions)




4. Watercraft, aircraft, motor homes, A TVs and other recreaUonal vehicles, other vehicles, and acc8S8ories
   Examples: Boats. trailers. motors. personal watercraft, fishing vessels, snowmobiles. motorcycle accessories

   •    No
   D Yes


5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
  .pages you have attached for Part 2. Write that number here............................................................................=>                  $12,000.00

!Ill         oncr1be Your Personal and Household ltema
 Do you own or have any legal or equitable interest in any of the followlng Items?                                                                 Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.


Official Form 106A/B                                                       Schedule A/B: Property                                                                       page 1
Software Copyright (c) 1996·2019 Best C~se. LLC www l>estcase com                                                                                            Bast Casa Benkruplcy
 Debtor 1      Rashae Lakaye Deeann Duncan                                                           Case number (if known)
                                                                                                                              ----------
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   • No
   •    Yes. Describe..

                                   4 beds, 2 dressers, 2 tvs, night stand, sofa, stove, refrigerator,
                                   table chairs lctures.                                                                                            $650.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
   •    No
   D Yes.     Describe ..

8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints. or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections:
              other collections, memorabilia, collectibles
   •    No
   D Yes.     Describe ..

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycies. pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
              musical instruments
   •    No
   D Yes.     Describe..

1O. Firearms
       Examples: Pistols, rifles. shotguns, ammunition, and related equipment
   •    No
   D Yes.     Describe ..

11. Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, acx:essories
   •    No
   •    Yes. Describe ..

                                 IWearing apparel                                                                                                   $150.00


12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
   •    No
    D Yes.    Describe ..

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
   •    No
    D Yes.    Describe ..

14. Any other personal and household items you did not already list, including any health aids you did not list
   •    No
    D Yes.    Give specific information ...


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ...... .                                                                                                $800.00


lffl!II Oeflcrlba Your Flnanclal Assets
 Do you own or have any legal or equitable Interest In any of the following?                                                        Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.


Official Form 106A/B                                              Schedule A/B: Property                                                                page2
Soltwara Copynght {c) 1900·2019 Best Case, LLC www bestcase com                                                                              Best Case Bankruptcy
  Debtor 1          Rashae Lakaye Deeann Duncan                                                                 Case number (If known)

 16. Cash
     Examples: Money you have in your wallet. in your home, in a safe deposit box, and on hand when you file your petition
     •   No
     •   Yes ...

 17. Depositsofmoney
     Examples: Checking, savings, or other financial accounts: certificates of deposit; shares in credit unions, brokerage houses. and other similar
               institutions. If you have multiple accounts with the same institution, list each.
     •   No
     D Yes ..                                                                 Institution name:

 18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     •   No
     •   Yes ...                                Institution or issuer name:

19. Non-publlcly traded stock and Interests In incorporated and unincorporated businesses, including an interest In an LLC, partnership, and
    joint venture
     •   No
     D Yes.        Give specific information about them ..
                                         Name of entity:                                                        % of ownership:

20. Government and corponrte bonds and other negotiable and non•negotlable Instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    •    No
    D Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
    Ex amp/as: Interests in IRA, ERISA, Keogh, 401 (k), 403(b}, thrift savings accounts, or other pension or profit-sharing plans
    •    No
    D Yes. List eact, account separately.
                                       Type of account:                       Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    •    No
    D Yes.                                                                    Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    •    No
    D Yes.....                   Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a quallfled state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1 ),
    •    No
    •    Yes ..                  Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equltable or future interests in property {other than anything listed in line 1 ), and rights or powers exercisable for your benefit
    •    No
    D Yes.        Give specific information about them..

26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    •    No
    D Yes.        Give specific information about them..

27. Licenses, franchises, and other general Intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings. liquor licenses, professional licenses
    •    No
    D Yes.        Give specific information about them ..

 Money or property owed to you?                                                                                                          Current value of the
Official Form 106A/B                                                  Schedule A/8: Property                                                               page3
SoflwareCop,,.-ig~t {c) 1996-2019 Best Case, LLC - www bestcase com                                                                              Best Case B a n ~
  Debtor 1             Rashae Lakaye Deeann Duncan                                                                                          Case number {if known)

                                                                                                                                                                      portion you own?
                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                      claims or exemptions.

 28. Tax refunds owed to you
       •     No
       D Yes. Give specific information about them, including whether you already filed the returns and the tax years ..

 29. Family support
        Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     •   No
       D Yes. Give specific information ..

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                          benefits; unpaid loans you made to someone else
     •      No
     D Yes.         Give specific information.

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA): credit, homeowner's, or renter's insurance
    • No
     D Yes.        Name the insurance company of each policy and list its value.
                                       Company name:                                                                           Beneficiary:                           Surrender or refund
                                                                                                                                                                      value:

32. Any Interest in property that Is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
    •       No
    D Yes.          Give specific information ..


33. Claims against third parties, whether or not you have flied a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    •       No
    D Yes.          Describe each claim ..

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    •No
    D Yes.          Describe each claim..

35. Any financial assets you did not already list
    •       No
    D Yes.          Give specific information ..


 36. Add the dotlar value of all of your entries from Part 4, including any enbies for pages you have attached
           for Part 4. Write that number here .....................................................................................................................                 $0.00


               Describe Any Business-Related Property You Own or Have an lntel'ftt In. List any real estate in Part 1.

37. Do you own or have any legal orequltable lntel'ftt In any business-related property?
   •     No.GotoPart6.
   D Yes          Go to line 38.



               Describe Any Fann- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list It in Part 1


46. Do you own or have any legal or equitable Interest in any fann. or commercial fishing-related property?
       •     No.GotoPart7.
        D Yes       Go to line 47.
Official Form 106A/B                                                                  Schedule A/8: Property                                                                            page4
Software C"l')'l'1ght (c) 1900-2019 Best Case, LLC www oostcsse com                                                                                                          Best Case Bankn.ptcy
    Debtor 1         Rashae Lakaye Deeann Duncan                                                                                      Case number (if known)



                     De&<:ribe All Property You Own or Haw an tntareist in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
       •   No
       D Yes. Give specific infonnation ..

    54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                    $0.00

-                  List the Totals of Each Part of this Fonn

    55. Part 1: Total real estate, line 2 ...................................................................................... .                                             $0.00
    56. Part 2: Total vehicles, line 5                                                                         $12,000.00
    57. Part 3: Total personal and household items, line 15                                                       $800.00
    58. Part 4: Total financial assets, line 36                                                                     $0.00
    59. Part 5: Total business-related property, llne 45                                                            $0.00
    60. Part 6: Total fann-and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +                    $0.00
 62. Total personal property. Add lines 56 through 61 ..


 63. Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                              $12,800.00
                                                                                                                                                               ,------=~~
                                                                                                                                     Copy personal property total       $12,800.00

                                                                                                                                                                    $12,800.00




Official Fonn 106A/B                                                               Schedule A/B: Property                                                                      page 5
Sottwa'e Copynghl (C) 1996-2019 Best Case, LLC www be•lcase com                                                                                                     Best Case Bankruplcy
 Debtor     t               Rashae Lakaye Deeann Duncan
                            First Name                       MiddlaNama                   Last Name

 Debtor 2
 (Spouse ,f, fiing)         First Name                      Middle Name                   Last Name

 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number
 (~known)                                                                                                                              •   Checkifthisisan
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule AIB: Property (Official Form 106A/8} as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known}.

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited In dollar amount However, If you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

l:fflil@ Identify the Property You Claim as Exempt
     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

     •    You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

      D You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
     Brief description of the property and llne on             Current value of the   Amount of the exemption you clalm        Specific laws that allow exemption
     Schedule A.IS that lletl Ihle property                    portion you own
                                                               Copy the value from    Check only one box ro, each exemptJon.
                                                               Schedule Ml
     4 beds, 2 dressers, 2 tvs, night stand,                              $650.00     •                            $650.00     Fla.   Const.   art. X, § 4{a)(2)
     sofa, stove, refrigerator, table, chairs, - - - - - - -
     pictures.                                                                        D     100% of fair market value, up to
     line from Schedule A/B: 6.1                                                            any applicable statutory hmit


     Wearing apparel
     line from Schedule A/B:         11.1
                                                                          $150.00
                                                                                      •
                                                                                      D
                                                                                                                   $150.00
                                                                                            100%offairmarketvalue, upto
                                                                                                                               Fla. Const. art. X, § 4(a)(2)


                                                                                            any applicable statutory limit


 3. Are you claimlng a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
     •       No
      D         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             •        No
             •        Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 1
Software Copyrignl (c) 1996--2019 8esl Case. LLC www t>eslcase.com                                                                                   Best Case Bankruptcy
 Debtor 1                  Rashae Lakaye Deeann Duncan
                           First Nama                        Middle Name                       Last Name

 Debtor2
 (Spouse If, filing)       F,rst Name                        Middle Name                       Last Nama


 United States Bankruptcy Court for the:               MIDDLE DISTRICT OF FLORIDA

 case number
 (W known)                                                                                                                                    O    Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two marrted people are flllng together, both are equally responsible for supplying correct lnfonnatlon. If more apace
Is needed, copy the Addltlonal Page, fill It out, number the entries, and attach It to this form. On the top of any addltlonal pages, write your name and ca111
number (If known).
1. Do any creditors have claims secured by your property?
      D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      •    Yes. Fill in all of the information below.
lifii@ List All Secured Claims
                                                                                                            Column A               CO/umnB                  CO/umnC
 2. List all secured claims. If a creditor has more than one secured claim. list the credrtor separately
 for each claim. If more than one credrtor has a particu~r claim, list the other credilorS in Part 2. M     Amount of claim        Value of collateral      Unsecured
 much as possible, list the claims in alphabel!cal order accoo:ling to lhe creditor's name.                 Do not deduct the      that supports this       portloo
                                                                                                            value ol collateral.   claim                    If any
[ff] American Financial                            Describe the property that secures the clalm:                $19 710.00               $12,000.00             $7,710.00
        Cr&d1tors Name
                                                   2015 Dodge Journey 91494 miles

                                                   As of the date you flle, the claim Is: Ched<. all that
        6400 Winchester Rd                         ar,ply
        Memphis, TN 38115                          D Contingent
        Number, Street, City, Stata & z,p Code     0 Unliqukiated
                                                   D Disputed
 Who owes the debt? Check one                      Natura of lien. Check all ltlat apply.
•    Debtor 1 only                                 D An agreement you made (such as mortgage or secured
                                                        car loan)
 D Debtor 2 only
 D Debtor 1 and Debtor 2 only                      D Statutory lien {such as tax lien. mectianic's lien)
 D At least one of the debtors and another         D Judgment lien from a lawsuit
 D Chack If this claim n,lates to a
      communlfy debt
                                                   •   Other (including a nght to onset)
                                                                                            -Purchase
                                                                                              - - - -Money
                                                                                                      - ~Security
                                                                                                           --~-------------
Date debt was Incurred                                      Last 4 digits of account number         9123


    Add tha dollar value of your entrlee In Column A on this page. Wrtte that number here:                               $19,710.00
    If this Is the last page of your form, add tile dollar value totals from all pages.
    Write that number hen,:                                                                                              $19,710.00

l=MM List Others to Be Notified fora Debt That You Alraady Listed
Use this page only If you have otheni to be notified about your bankn.iptcy for a debt that you already Hated ln Part 1. For example, If a collectlon agency Is
trying to collect from you for a debt you        o-
                                                 to someone else, 11st the creditor In Part 1, and then Hat the collection agency here. Slmllarly, If you have more
than one creditor for any of the debts that you Hated In Part 1, list the addlllonat credltor11 heni. If you do not have addltlonal ~ona to be notified for any
debts In Part 1, do not fill out or aubmlt this page.




Official Form 1060                               Schedule 0: Creditors Who Have Claims Secured by Property                                                        page 1 of 1
Software Copyright (c) 1!}96-2019 Bes1 Case, LLC www l>estcase.com
 Debtor 1                   Rashae Lakaye Deeann Duncan
                            Forst Name                     Middle Name                       Last Name

 Debtor 2
 (Spouse 11, /,ling)        First Name                     Middle Name                       Last Name


 UnJl:ed Slates Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number
 (f known)                                                                                                                                          D    Check if this is an
                                                                                                                                                         amended filing

Official Form 106EIF
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for credltonJ with NONPRlORITY claims. List the other party to
any executory contracts or unexplnJd leases that could result In a claim. Also list executory contracts on Schedule AIB: Property (Offlclal Forni 106AIB) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Fann 106G). Do not Include any creditors with partlally secured claims that are listed In
Schedule D: Creditors Who Have Clalms Secured by Properly. If more space Is needed, copy the Part you need, flll It out, number the entries In the boxes on the
Left. Attach the COntlnuatlon Page to this page. If you hava no lnfonnatlon to report In a Part, do not flle that Part. On the top of any addltlonal pages, write your
name and case number (lf known).

iDIM List All of Your PRIORITY Unsecured Claims
 1.   Do any creditors have priority unsecured claims against you?

      •    No.GotoPart2

      •    Yes.

ififM Ust All of Your NON PRIORITY Unsecured Claims
 3.   Do any creditors have nonpriortty unsecured claims against you?

      D No. You have nothing to report in this part. Submit this form to the courtwrth yoor other schedules.
      •    Yes.

4.    List all of your nonprtority unsecured clahns in the alphabetlcel order of the creditor who holds each clalm. If a creditor has more than one nonpriority
      unsecured claim, list the creditor separately for each daim. For each claim listed, Identify what type of claim it is. Do not list Claims already included in Part 1. If more
      than one creditor holds a particular claim, II st the other creditors in Part 3.lf you have more than IITee nonpriortty unsecured claims fill out the Continuation Page of
      Part 2.
                                                                                                                                                            Total claim

(;J          Bullcity Financial Solutions                           Last 4 digits of account number        XXXX
                                                                                                           ~ ~---                                                          $425.00
             Non priority Credito~s Name
             2609 N. Duke St. Ste 500                               When    was the debt incurTed?
             Durham NC 27704
             Number Street City State Zip Code                      As of the date you file, the claim la: Check all that apply
             Who Incurred the debt? Check one

             •    Debtor 1 only                                     D Contingent
             D Debtor 2 only                                        D UnlIquidated
             D Debtor 1 and Debtor 2 only                           0 Disputed
             D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

             0    Check if this claim Is for a community            D Student loans
             dobl                                                   D  Obligations arising out of a separation agreement or divorce that you did not
             Is the claim aubject to offset?                        report as priority claims

             •    No                                                D Debts to pension or profit-sharing plans, and Other similar debts
             Dves                                                   •    Other. Specify   Collection agency for Duke Energy




Official Form 106 EIF                                  Schedule E/F: Creditors Who Have Unsecured Clalms                                                                   Page 1 of3
Software Copynght (c) 1996-2019 Beol Case, LLC -wwwbestcese com                                               55119                                                Ba,.1 Case Bankruptcy
  Debtor 1 Rashae Lakaye Deeann Duncan                                                                       Case number (rfknown)

 ~          Enhance Recovery Company                                    Last 4 digits of account number        xxxx
                                                                                                             =~--                                                         $1,560.00
            Nonprtority Creditor's Name
            P.O. box 57547                                              When was the debt incurred?
            Jacksonville, FL 32241
            Number Street City State Zip Code                           A9 of the date you flle, the claim ii: Check all that apply
            Who incurred the debt? Check one.
            •   Debtor 1 only                                           0 Contingent
            0   Debtor 2 only                                           D Unliquidated
            0   Debtor 1 and Debtor 2 only                             0    Disputed
            0   At least one of Ille debtors and another               Type of NONPRIORITY unsecured claim:

            0   Check If this claim ii for a community                 D Student loans
           ""
           Is the claim subjed to offset?
                                                                       D Obligatlons arising out of a separation agreement or divorce ltlat you did not
                                                                       report as priority claims
            •   No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           • v~                                                        •    Other. Specify    Collection agency for Tmobile


0          First Fed Credit Control
           Non priority Creditor's Name
                                                                       Lnt 4 digits of account number        ~""""==---                                                     $652.00
           2470 Chagrin Blvd Ste 205                                   When was the debt lncumtd?
           Beachwood, OH 44122
           Number Street City State Zip Code                           AJJ of the date you file, the claim is: Check all that apply
           Who JncurTGd the debt? Check one.

           •    Debtor 1 only                                          0    Contingent
           0    Debtor 2 only                                          0    Unliqu1dated
           0    Debtor 1 and Debtor 2 only                             0    D!Sputed
           0    At least one of lhe debtors and another                Type of NONPRIORITY unsecured claim:

           0    Check if thi1 claim Is for a community                 D Student loans
           dobt                                                        D Obligations arising out of a separabon agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

           •    No                                                     D Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Collection agency for Emergency
           •    v~                                                     •    Other. Specify    Physicians

l#MM Llst Others to Be Notified About a Debt That You Already Listed
5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already lilted in Parts 1 or 2. For example, If a collection agency
   is trying to collect from you for a debt you o - to someone else, Hst the original creditor In Parts 1 or 2, then 11st the collection agency here. Slmllarty, If you
   have more than one creditor for any of the debts that you listed In Parts 1 or 2, 11st the addltlonat creditors here. If you do not have additional persons to be
   notified for any debts In Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you 11st the original creditor?
 Duke Energy                                                   Line   4.1   of (Check one).              D Part 1     Creditors with Priority Unsecured Claims
 P.O. Box 1004
 Charlotte, NC 28201
                                                                                                         •   Part 2: Creditors with Non priority Unsecured Claims

                                                               Last 4 digits of account number                      78xx
 Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
 Emergency Phys of Central Fl                                 Line 4.3 of (Check one):                   D Part 1. Creditors with Priority Unsecured Claims
 P .0. box 628296
 Orlando, FL 32862
                                                                                                        •    Part 2: Creditors With Nonpriority Unsecured Claims

                                                               Last 4 digits of account number                      6xxx
 Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
 T-Mobile                                                     Line    4.2 of (Check. one):               D   Part   1 Creditors with Priority Unsecured Clarms
 P.O. Box 742596
 Cincinnati, OH 45274
                                                                                                        • Part 2. Creditors With Nonpriority Unsecured Claims
                                                              Last 4 digits of account number                       4xxx

lifiiM Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This infonnatlon Is for statlstlcal reporting purpolH only. 28 U.S.C. §159. Add the amount. for each
   type of unsecured clalm.


Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page2of 3
Software Cow,ght (c) 1996--2019 Best Case. LLC - www bastcase.com                                                                                                   Best Gase Bankruptcy
 Debtor 1 Rashae Laka~e Deeann Duncan                                                                   Case number {~known)

                                                                                                                          Total Claim

 Total
                        "-    Oomastic support obligations                                                5a      $                     0.00
 clalma
 from Part1
                        "     Taxas and certain other debts you owe the government
                                                                                                          "       $                     0.00
                        "
                        6d
                              Ch1ims for death or personal injury while you were Intoxicated
                              Other. Add all other priority unsecured claims. Write that amount here.     "
                                                                                                          6d.    $
                                                                                                                  $                     0.00
                                                                                                                                        0.00

                        ,,.
                                                                                                         " I,
                              Total Priority. Add lines 6a through 6d.                                                                  0.00

                                                                                                                         Total Clalm
                        6f    Student loans                                                              Sf.     $                      0.00
 Tot,I
 claim,
 from Part2             ,,_   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                      Sg.     $                      0.00
                              Debts to pension or profit-sharing plana, and other similar ctebts
                        "
                        Si    Other. Add all other nonpriority unsecured claims Write that amount
                                                                                                         Sh.
                                                                                                         6i.
                                                                                                                 $

                                                                                                                 $
                                                                                                                                        0.00
                                                                                                                                    2,637.00
                              here.

                        6j,   Total Non priority. Add Imes 61 ltlrough 6i.                               6j.     $                  2 637.00




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 ofl
Software Copyright (c) 1996-2019 Best Case. LLC www beotease oom                                                                               Best Case Ban~cy
 Debtor 1                 Rashae Lakaye Deeann Duncan
                          First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse ,r. filing)      F,rst Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

 Case number
 (If known)                                                                                                                       D   Check if this is an
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                       12110
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, copy the addltlonal page, fll1 It out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        •    No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule AIB:Property (Official Form 106 AJB).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                         Name, Numt>er, Stl9e1, City. State and ZIP Code
  2.1
            Name


            Numbar     strem

            Ci                                     Srate                   ZIP Code
  2.2
            Name


            Number     Street

            C                                      Srat,                   ZIP Code
  2.3
            Name


            Number     Street

            c,                                     State                   ZIP Code
  2.4
            Name


            Number     Street

            c,                                     State                   ZIP Code
  25
            Name


            Number     Street

            c,                                     State                   ZIP Code




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of1
Software Copyright (c) 1996·2019 8eo1 Case. LLC www l>eslcaoe.com                                                                              Bes! Cs.., Bankruptcy
  Debtor 1                  Rashae Lakaye Deeann Duncan
                            Forst Name                          Middle Name        La•t Name
  Debtor 2
  (Spouse ~. filing)        First Name                          Middle Name        Last Name

  United States Bankruptcy Court for the:                MIDDLE DISTRICT OF FLORIDA

 Case number
 (Orown)                                                                                                                  O   Check if this is an
                                                                                                                              amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additlonal Page,
fill it out, and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (If known). Answer every question.

       1. Do you have any codebtors? {If you are filing a joint case, do not list either spouse as a codebtor.

      •    No
      •    Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      •    No. Go to lme 3.
      D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse Is filing with you. Ust the person shown
      in line 2 again as a codebtor only lf that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule Elf, or Schedule G to fill
      out Column 2.

                Column 1: Your codabtor                                                            Column 2: The creditor to whom you owe the debt
               Name, Number, Street City, State ar>d ZIP Code
                                                                                                   Check all schedules that apply:

                                                                                                   • Schedule D, line
                                                                                                   • Schedule E/F, line
                                                                                                    D Schedule G, line

                                                                                   ZIP Code




                                                                                                   D Schedule D, line
                Name
                                                                                                   D Schedule Elf, line
                                                                                                   D Schedule G, line
                Number
                Cfy
                                  Strse1
                                                        ,~.                        ZIP Code




Official Form 106H                                                            Schedule H: Your Codebtors                                   Page 1 of 1
Sollw~re CopyrigMt (c) 1996-2019 Best Case, LLC wwwbeslcase ccm                                                                       Best Case Banl<suptcy
 Debtor 1                     Rashae Lakaye Deeann Duncan

 Debtor 2
 (Spouse, ~filing)

 United States Bankruptcy Court for the·     MIDDLE DISTRICT OF FLORIDA

 Case number                                                                                            Check if this is:
 (Hnown)
                                                                                                        D An amended filing
                                                                                                        D Asupplement showing postpetition chapter
                                                                                                           13 income as of the following date:
 Official Form 1061                                                                                         MM /DD/YYYY
 Schedule I: Your Income                                                                                                                   12/15
Be as 1.omplete and a<:<:urate as possible. H two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying <:orrect lnfonnation. If you are married and not filing Jointly, and your spouse is living with you, in<:lude Information about your
spouse. If you are separated and your spouse Is not filing with you, do not include Information about your spouse. If more space ls needed,
attach a separate sheet to this fonn. On the top of any additional pages, write your name and case number {If known). Answer every question.

•:IMI                Dest:ribe Emplayment
       Fill In your employment
       Information.                                                 Debtor 1                                  Debtor 2 or non-flllng spouse
       If you have more than one job,
                                            Employment status
                                                                   •   Employed                               D Employed
       attach a separate page with
       information about additional                                 D Not employed                            D Not employed
       employers.
                                            Oc1.upatlon             Driver
       Include part-time, seasonal, or
       self-employed work.                  Employer's name        MV Transportation

       Occupation may indude student        Employer's address
       or homemaker, if ii applies.
                                                                   4950 LB Mccleod Rd
                                                                   Orlando, FL 32811

                                            How long employed there?           9 months

lifif                Give Details About Monthly Income

Estimate monthly in<:ome as of the date you file this fonn. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions}. If not paid monthly, calculate what the monlh!y wage would be.          2.    $        1,997.67       $               N/A

3      Estimate and list monthly overtime pay.                                              3.   +$             0.00      .$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.
                                                                                                 I$      1 997.67
                                                                                                                       II
                                                                                                                              $        N/A




Official Form 1061                                                      Schedule I; Your Income                                                  page 1
Debtor 1   Rashae Lakaye Deeann Duncan                                                          Case   number (•fknown)


                                                                                                 For Debtor 1                  For Debtor 2 or
                                                                                                                               non-flll!:!S spouse
     Copy line 4 here                                                                    4.      $          1 997.67           $               NIA

5.   List all payroll deductions:
     s,.    Tax, Medicare, and Social Security deductions                                s,.     $            254.63           $              NIA
     Sb.    Mandatory contributions for retirement plans                                 Sb      $              0.00           $              NIA
     s,     Voluntary contributions for retirement plans                                 SC.     $              0.00           $              N/A
     ,,
     5d.    Requlred repayments of retirement fund loans
            Insurance
                                                                                         5d.
                                                                                         ,,.  $
                                                                                                 $              0.00
                                                                                                                0.00
                                                                                                                               $
                                                                                                                               $
                                                                                                                                              NIA
                                                                                                                                              N/A
     51.    Domestic support obligations                                                 5/.  $                 0.00           $              N/A
     5g.    Union dues                                                                   5g.  $                 0.00           $              N/A
     5h.    Other deductions. Specify: Fare Adv                                          5h.+ $               439.83       •   $              N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                      6.      $            694.46           $              N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.      $          1 303.21           $              N/A
8.
     ,,.
     List all other income regularly received:
            Net Income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                          ,,.     $                0.00         $              N/A
     8b. Interest and divtdends                                                         8b.      $                0.00         $              N/A
     ,,.    Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                        8c.      $                0.00         $              N/A
     ,,
     8d. Unemployment compensation
            Soclal Security
                                                                                        8d
                                                                                        8e.
                                                                                                 $
                                                                                                 $
                                                                                                                  0.00
                                                                                                                  0.00
                                                                                                                               $
                                                                                                                               $
                                                                                                                                              NIA
                                                                                                                                              NIA
     8/.    other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps {benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                    8/       $                0.00         $              NIA
     8g     Pension or retirement Income                                                8g       $                0.00         $              NIA
     8h. other monthly income. Specify:                                                 Sh.+     $                0.00     •   $              NIA

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                            9.
                                                                                                I·                o.ool        I•                NIAi

10. Calculate monthly Income. Add line 7 + line 9.                                     10.1 $          1.303.21   I • 1$             NIAl•I•         1,303.211
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11   State all other regular conbibutions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                  11 .         .,             0.00

12. Add the amount in the last column of line 10 to the amount In line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Uabilities and Related Data, if it
    applies                                                                                                                           12~
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an Increase or decrease within the year after you file this form?
     •       No.
      D      Yes. Explain:




Official Form 1061                                                     Schedule I: Your Income                                                          page 2
Debtor 1                   Rashae Lakaye Deeann Duncan                                                       Check if this is:
                                                                                                            •     An amended filing
Debtor 2                                                                                                     D    A supplement showing postpetition chapter
(Spouse. 1r filing)                                                                                               13 expenses as of the following date:

United States Bankruptcy Court for the:   MIDDLE DISTRICT OF FLORIDA                                              MM/DD/YYYY

case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12115
Be as complete and accurate as possible. If two married people are flllng together, both are equally responsible for supplying correct
infonnation. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number {If known). Answer every question.

fff          Describe Your Household
1.    Is this a joint case?

      •      No. Go to line 2.
      D Yes. Does Debtor 2 live in a separate household?
                 •    No
                 D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?             D No
      Do not list Debtor 1 and            •          Fill out this informabon for   Dependent'• reJationahip to        Dependent'•      Doee dependant
      Debtor 2.
                                              Yes.
                                                     each dependent...              Debtor 1 or Debtor 2
                                                                                                                       •••              llve with you?

      Do not state the                                                                                                                 • No
      dependents names.                                                             Daughter                           By              • Yes
                                                                                                                                       • No
                                                                                    Son                                10y             • Yes
                                                                                                                                       • No
                                                                                    Son                                15 y            • Yes
                                                                                                                                       • No
                                                                                                                                        D Yes
3.    Do your expenses include
                                                 •   No
      expenses of people other than
      yourself and your dependents?              •   Yes

I#        Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this fonn as a supplement In a Chapter 13 case to report
expenses as of a date after the bankruptcy is fUed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
appHcab1a date.

Incl ode expenses paid for with non-cash government assistance If you know
the value of such assistance and have included it on Schedule/: Your Income
(Official Fonn 1061.)                                                                                                         YourexpanNS

4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot                                                            •· s -------~•o~o~.o"-o
      If not Included in line 4:

       4a.   Real estate taxes                                                                              4a.   $                           0.00
       4b.   Property, homeowner's, or renter's insurance                                                   4b.   $                           0.00
       4c.   Home maintenance, repair, and upkeep expenses                                                  4c.   $                          60.00
       4d. Homeowner's association or condominium dues                                                      4d.   $                           0.00
5.     Additional mortgage payments for your residence, such as home equity loans                            5.   $                           0.00




Official Form 106J                                                     Schedule J; Your Expenses                                                         page 1
 Debtor 1        Rashae Lakaye Deeann Duncan                                                           Case number (if known)

 6.    utilities:
       6a.     Electricity, heat, natural gas
       6b. Water, sewer, garbage collection
                                                                                                            ••  $
                                                                                                            6b. $
                                                                                                                                                  200.00
                                                                                                                                                    0.00
       6c. Telephone, cell phone, lntemet, satellite, and cable services                                    6c.

                                                                                                                       '''
                                                                                                                                                  110.00
       6d. other. Specify:                                                                                  6d.                                     0.00
 7.    Food and housekeeping supplies                                                                        7.                                   200.00
 8.    Childcare and children's education costs                                                              8. $                                   0.00
 9.    Clothlng, laundry, and dry cleaning
 10.
 11.
       Personal care products and services
       Medical and dental expenses
                                                                                                             9.
                                                                                                            10.        ''                          20.00
                                                                                                                                                   20.00
 12.   Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.
                                                                                                            11.

                                                                                                            12 $
                                                                                                                        '                           0.00
                                                                                                                                                    40.00
 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                   13. $                                   20.00
 14.   Charitable contributions and rellglous donations                                                     14 $                                     0.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       1Sa. life insurance                                                                                 15a.        $                            0.00
       15b. Health insurance                                                                               15b.        $                            0.00
       15c. Vehicle insurance                                                                              15c.        $                          212.00
       15d. Other insurance. Spec,ty·                                                                      15d.        $                            0.00
 16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20
       Specify:                                                                                             16.
 17.              ~~---~-------------
       Installment or lease payments:
       17a. Car payments for Vehicle 1                                                                     17a.
                                                                                                                         '                           0.00



                                                                                                                       '''
                                                                                                                                                  480.00
       17b. Car payments for Vehicle 2                                                                     17b.                                     0.00
       17c. other. Specify:                                                                                17c.                                     0.00
       17d. Other. Specify:                                                                                17d.
 18.   Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                      18. $
                                                                                                                       '                            0.00
                                                                                                                                                     0.00
 19.   other payments you make to support others who do not live with you.                                      $                                    0.00
       Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                   19.
 20. Other real property expenses not Included In lines 4 or 5 of this form or on Schedule I: Your Income.
     20a. Mortgages on other property                                                     20a. $0.00
     20b. Real estate taxes                                                               20b. $0.00
     20c. Property, homeowners, or renter's insurance                                     20c. $0.00
     20d. Maintenance, repair, and upkeep expenses                                        20d. $0.00
     20e. Homeowners association or condominium dues                                      20e. $0.00
 21. Other: Specify:      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 21. "•'-$'-----------~0~.0~0'-
 22. Calculate your monthly expenses
     22a. Add lines 4 through 21.
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
                                                                                                                             • --------'•~•~•~2~.o=o
       22c. Add tine 22a and 22b. The result is your monthly expenses.                                                       '
                                                                                                                             • ------1~.•~.-2~.o~o
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $ _ _ _ _ _ _ _1=30"'3,,_.2,,_1'-
    23b. Copy your monthly expenses from line 22c above
                                                                                                           23b. "·.:.•=======•=••,,2=.0,,0~
       23c.   Subtract your monthly expenses from your monthly income.
              The result is your monthly net income.                                                       23c. $c..__ _ _ _ _ _ _·.c.•.c.•acc.c..79'---"
                                                                                                                  LI




24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For eirample, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
    modification to the terms of your mortgage?
       •   No.
       D Yes.           LEa'oPcl•cle"chs•c••c·- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




Official Form 106J                                                 Schedule J: Your Expenses                                                                     page2
Debtor 1                    Rashae Lakaye Deeann Duncan
                            F,rst Name                      Middle Name             Last Name

Debtor 2
(Spouse ff, filing)         F,rst Name                      Middle Name             Last Name


United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA

Case number
(ffkr>OWn)                                                                                                                        D    Check if this is an
                                                                                                                                       amended filing



Official Farm 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must flte this fonn whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud In connection with a bankruptcy case can result Jn fines up to $250,000, or Imprisonment for up to 20
years, or both.18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        0       No
        •      Yes. Name of person          Gloria E. Sanchez                                                    Attach Bankruptcy Petition Preparer's Notice.
                                           - - - ' - ' - ' - ' - - ' - - - - - - - - - - - - - - - - - - - - - - Dacleration, and Signature (Official Fonn 119)



       Under penalty of perjury, 1declare that I have read the summary and schedules filed with this declaration and
      thal~he are true and correct.

        X             {J,y.,-,       ll--==:                                         X   ~~-=~~------------
              Rahaelakaye Deeann Duncan                                                  Signature of Debtor 2
              Signature of Debtor 1

              Date       January 2, 2020                                                 Date




Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
                                                                                                                                                 Best Case Bankruptcy
Software Copyright {c) 1996-.2019 Best Casa, LLC www t>estcasa o:,m
Debtor 1                 Rashae Lakaye Deeann Duncan
                         First Name                          M,ddle Name                   Lest Name

Debtor 2
(Spouse~. tilir>g)       First Name                          Middle Name                   Lest Name


United States Bankruptcy Court for the:                MIDDLE DISTRICT Of FLORIDA

Case number
1ifknownJ                                                                                                                                    D   Checkifthisisan
                                                                                                                                                 amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4119
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplylng correct
infonnation. If more space Is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case
number (if known). Answer every question.

libiM Give Details About Your Marital Status and Where You Lived Before
1.    What is your current marital status?

      •      Married
      •      Not married

2.    During the last 3 years, have you lived anywhere other than where you live now?

      •      No
      D      Yes. List all of the places you lived in the last        3 years. Do not in dude where you live now.
       Debtor 1 Prior Address:                                   Dates Debtor 1               Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                        lived there

3. Wrthin the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico. Puerto Rico, Texas, Washington and Wisconsin.)

      •       No
      D       Yes. Make sure you fill out Schedule H: Your Codeb/ors (Official Form 106H).




4.    Old you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       0      No
       •      Yes. Fill in the details.

                                                     Debtor 1                                                        Debtor 2
                                                     Sources of Income                 Gross income                  Sources of Income               Gross income
                                                     Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                       exclusions)                                                   and exclusions)

 For last calendar year:
 (January 1 to December 31, 2019)
                                                     • Wages. commissions,                        $12,435.00         D Wages, commissions,
                                                                                                                     bonuses, tips
                                                     bonuses. tips
                                                      D Operating a business                                         D Operating a business




                                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Official Form 107
Software Cc,pyright (c) 1996-2019 Be•t CaS&, LLC   www bestcasa com                                                                                      Best Gase Benkruplcy
 Debtor 1     Rashae Lakaye Deeann Duncan                                                                Case number (if known)
                                                                                                                                  -----------
                                                 DebtOr 1                                                        Debto, 2
                                                 Sources of income                Gross income                   Sources of Income            Gross Income
                                                 Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                  exclusions)                                                 and exclusions)

 For the calendar year before that:
 (January 1 to December 31, 2018)
                                                 • Wages, commissions,                          $9,984.00        D Wages, commissions,
                                                                                                                 bonuses, tips
                                                 bonuses, tips

                                                 D Operating a business                                          D Operating a business

5.   Did you receive any other Income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     list each source and the gross income from each source separately. Do not include income that you listed in line 4.

     •      No
     D      Yes. Fill in the details.

                                                 Debto, 1                                                        Debtor 2
                                                 Sources of income                Gross income from              Sources of income            Gross income
                                                 Describe below.                  each souree                    Describe below.              (before deductions
                                                                                  (before deductions and                                      and exclusions)
                                                                                  exclusions)

i=@M List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
     0 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825• or more?
                    D   No.      Go to line 7.
                     D Yes      List below each creditor to whom you paid a total of $6,825• or more in one or more payments and the total amount you
                                paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments lo an attorney for this bankruptcy case.
                    • Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     •      Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any Cfeditor a total of $600 or more?

                    •   No.      Go to line 7.
                    D   Yes      Lisi below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                 include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                 attorney for this bankruptcy case.


      Creditor's Name and Address                             Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid          still owe

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an lnslder?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
     of which you are an officer, director, person in control, or owner of 20% or more of their voling securities; and any managing agent, including one for
     a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
     alimony.

     •      No
     D      Yes. List au payments to an insider.
      Insider's Name and Address                              Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                   paid            still owe




Official Form 107                                    statement of Financial Affairs for Individuals Flllng for Bankruptcy                                      page 2

Software Copynght (c) 1996-2019 Best Gase, LLC www bestcese com                                                                                    Best Case Bankruptcy
Debtor 1       Rashae Lakaye Deeann Duncan                                                                   Case number (,tkn<lwn)     _ _ _ _ _ _ _ _ _ _ __




8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
     insider?
     Include payments on debts guaranteed or cosigned by an insider.


     •       No
      D      Yes. List all payments to an insider
       Insider's Name and Add1'9SS                                 Dates of payment            Total amount         Amount you          Reason for this payment
                                                                                                       paid           still owe         Include creditor's name

lifiiM Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      •      No
      D      Yes. Fill in the details.
       Case title                                                  Nature of the case         Court or agency                           Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      •      No.Gotoline11.
      D      Yes. Fill in the information below.
       Creditor Name and Address                                    Describe the Property                                        Date                        Value of the
                                                                                                                                                                property
                                                                    Explain what happened

11. Within 90 days before you flied for bankruptcy, did any creditor, including a bank or financial Institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
      •      No
      D      Yes. Fill in the details.
       Creditor Name and Address                                    Describe the action the creditor took                        Date action was                 Amount
                                                                                                                                 taken

12. Within 1 year before you filed fOI' bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

      •       No
      D       Yes



 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      •       No
       D      Yes. Fill in the details for each gift.
                                                                         Describe the gifts                                      Dates you gave                      Value
         Gifts with a total value of more than $600
         per person                                                                                                              the gifts

         Person to Whom You Gave the Gift and
         Address;

 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
       •      No
       D      Yes. Fill in the details for each gift or contribution.
          Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                           Value
          more than $600                                                                                                         contributed
          Charity's Name
          Address (Nunmr, Street, City, state -ZIP Codi)

 iifil•A ...ist Certain Losses
 15. Within 1 year before you flied for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
                                                          Statement of Financlal Affairs for Individuals Filing for Bankruptcy                                        page 3
 Official Form 107
                                                                                                                                                         9.,51 Case Bankruptcy
 SoftwarE1Copyrig111 (C) 1996-2019 Best CaSEI, LLC • www beste8SEI com
Debtor 1     Rashae Lakaye Deeann Duncan                                                                 Case number (;tknown)



    or gambling?

    •      No
     D     Yes. Fill in the details.
      Describe the property you lost and                  Describe any Insurance coverage for the loss                       Date of your      Value of property
      how the loss occurred                                                                                                  loss                              lost
                                                          Include the amount that insurance has paid. List pending
                                                          insurance claims on line 33 of Schedule AIB: Property.

i@M List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
     consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     •     No
     •     Yes. Fill in the details.
      Person Wlto Was Paid                                          Description and   value of any property                  Date payment             Amount of
      Address
      Email or website address
                                                                    transferred
                                                                                                                             ..,_
                                                                                                                             or transfer was           payment

      Person Who Made the Payment, if Not You
      Providence Ezfonns Services                                   None                                                     12/18/2019                  $112.50
      4807 Edgewater Drive Unit 3
      Orlando, FL 32804
      gsanchez.broker@yahoo.com
      Debtor


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

     •     No
     D     Yes. Fill in the details.
      Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
      Address                                                       transferred                                              or transfer was             payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otheiwtse transfer any property to anyone, other than property
    transferred In the ordinary course of your business or financlal affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
     •     No
     D     Yes. Fill in the details.
      Person Who Received Transfer                                  Description and value of                  Describe any property or         Date transfer was
      Address                                                       property transferred                      payments received or debts       made
                                                                                                              paid In exchange
      Person's relationship to you

19_ Within 10 years before you filed for bankruptcy, did yoo transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? {These are often called asset-protection devices.)
     •     No
     D     Yes. Fill in the details.
        Name of trust                                               Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made




Offic~I form 107                                      Statement of Flnaneial Affairs for lndlvlduals Flllng for Bankruptcy

Softwura Copyright (c) 1996--2019 8"51 Casa, LLC www bestcase com
                                                                                                                                                              "'''
                                                                                                                                                  Boot Case Bankruptcy
Debtor 1      Rashae Lakaye Deeann Duncan                                                                   Case number (lfkno""') _ _ _ _ _ _ _ _ _ _ __




i=ldi•A List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you flied for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money mantet, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other flnanclal Institutions.
     •      No
     •      Yes. Fill In the details.
      Name of Financial Institution and                          Last 4 digits of            Type of account or          Date account was        Last balance

      ,_,
      Address (Number, SlrNt, City, Stale and ZIP                account nwnber              instrument                  closed, sold,
                                                                                                                         moved, or
                                                                                                                                             before closing or
                                                                                                                                                      transfer
                                                                                                                         transferred

21    Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      •     No
      •     Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?           Describe the contents             Do you still
       Address (Numbet, Stn,at, City, Stffl and ZJPeo<.)               Address (Number, StrMt, City,                                          have It?
                                                                       State-ZIPCode)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      •     No
      •     Yes. FIii in the details.
       Name of Storage Facility                                        Who else has or had access            Describe the contents            DoyousUU
       Address (Number, StfHt.. City, Stffl and ZIP Codel              toll?                                                                  have It?
                                                                       Address !Number, snet. City,
                                                                       9tate and ZJP eo<.J


iibi& •dentlfy Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold In trust
    for someone.

      •     No
      •     Yes. FIii in the details.
       Owner's Name                                                    Where is the property?                Describe the property                         Value
       Address (Number, S1rNt, City, State and ZIP Code)               ,_,
                                                                       (Numb«, StrHt, City, S - and ZIP



@@MGM Give Details About Environmental lnfonnation
For the purpose of Part 10, the following definitions apply;

•     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, Including statutes or
      regulations controlling the cleanup of these substances, wastes, or materlal.
•     Site means any location, faclllty, or property as defined under any environmental law, whether you now own, operate, or utilize It or used
      to own, operate, or utilize it, including disposal sites.
•     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or simllar tenn.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentlally llable under or In violation of an environmental law?

      •      No
      •      Yes. Fill in the details.
        Name of site                                                   Governmental unit                         Environmental law, If you    Date of notice
        Address (Nu-, StrNt. City, State and ZIP eo<.)                 Address (Nu-, Str-, City, State and       know it
                                                                       ZIPeo<.)




Official Form 107                                        Statement of Flnanclal Affal111 for Individuals FIHng for Bankruptcy                                page 5
                                                                                                                                                Best Case Bankruptcy
 Software Copyngr.1 (c) 1996-2019 Bes1 Ca$<1. LLC www.l>e•tcaa<> com
Debtor 1      Rashae Lakaye Deeann Duncan                                                                            Case number [,f*nown)



25. Have you notified any governmental unit of any release of hazardous material?

     •      No
     0      Yes. Fill in the details.
      Name of site                                                         Governmental unit                             Environmental    law, if you     Date of notice
      Address <Number, StrNt, City, Sim and ZIP Code}                      Address (Number, S1rHt. City, state and       know it
                                                                          ZIPCode)

26. Have you been a party in any judlcial or administrative proceeding under any environmental law? Include settlements and orders.


     •      No
     0      Yes. Fill in the details.
       Case Title
       Case Number



iPMIIM Give Details About Your Business or Connections to Any Business
                                                                           Court or agency
                                                                           Nome
                                                                           Address (Numbw, Street, City,
                                                                           &Me and ZIP Code)
                                                                                                                     Nature of the case

                                                                                                                                                          -
                                                                                                                                                          Status of the




27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the foll owing connections to any business?
            0   A sole proprietor or self-employed In a trade, profession, or other activity, either full-time or part-time

            DA member of a limited liablllty company (LLC) or limited liability partnership (LLP)

            DA partner in a partnership
            D An officer, director, or managing executive of a corporation
            D An owner of at least 5% of the voting or equity securities of a corporation
      •     No. None of the abOve applies. Go to Part 12.
      D     Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                               Describe the nature of the business                    Employer Identification number
       Address                                                                                                            Do not Include Social Security number or !TIN.
       tNumber, Slfae~ City, S - and ZIP Code)                     Name of accountant or bookkeeper
                                                                                                                          Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone abOut your business? Include all financial
    institutions, creditors, or other parties.

      •     No
      •     Yes. Fill In the details below.
       Name                                                        Date Issued
       Address
       (Number, Stfflal, City, s - and ZIP Code)

idifM Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result In fines up to $250,000, or imprisonment for up to 20 years, or both .
     .S.C. §§ 152, 1341, 1519, and 3571.


    shae Lakaye Deeann Duncan                                                   Slgnature of Debtor 2
 Signature of Debtor 1

 Date      January 21 2020                                                      Dato

Did you attach additional pages to Your statement of Financial Affairs for lndlvlduals FIiing for Bankruptcy (Official Fonn 107)?
•    No
•    Yes

 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 •   No
 •   Yes. Name of Person             Gloria E. Sanchez                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
                                                          Statement of Flnanclal Affairs for Individuals Flllng for Bankruptcy                                        page 6
 Offi~al Form 107
                                                                                                                                                            Best Ca&a   BanknJptcy
 Soflware Cop)'1'1ght (c) 1996-2019 Best Case, LLC • www beslcase com
 Debtor 1 Rashae Lakaye Deeann Duncan                                                                      Case number {rt/mown)




Official Form 107                                    Statement of Fln,ncl•I Afhlllll for lndlvlduals FIiing for Bankruptey                     page 7

Software Copyroght {c) 1996-2019 BMI Case, LLC •WWW bestcase com                                                                   Beot Case Bankruptcy
 Debtor 1                  Rashae Lakaye Deeann Duncan
                           F,rnt Nama                   Moddle Name                Lest Name

 Debtor 2
 (Spouse if, filing)       First Name                   Middle Name                Last Name


 United States Bankruptcy Court for the:           MIDDLE DISTRICT OF FLORIDA

 Case number
 (~known)                                                                                                                 D    Check if this is an
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                   12/15


If you are an individual filing under chapter 7, you must fill out this form If:
• creditors have claims secured by your property, or
• you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever Is eartler, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the fonn.

Be as complete and accurate as poss Ible. If more space Is needed, attach a separate sheet to this form. On the top of any addltional pages,
        write your name and case number (if known).

INN@ List Your Creditors Who Have Secured Claims
1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    ldantlfy the CNdttor and the property that Is collateral   What do you Intend to do with the property that    Did you claim the property
                                                                      secures a debt?                                    n exempt on Schedule C?


    Creditor's         American Financial                             •   Surrender the property.                        •    No
    name:                                                             D Retain the property and redeem it.
                                                                      D Retain the property and enter into a             •    Yes
    Description of        2015 Dodge Journey 91494                        Reaffirmation Agreement.
    property              miles                                       D Retain the property and [explain]:
    securing debt:


1111111 List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the infonnation below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease H the trustee does not assume it 11 U.S.C. § 365(p)(2).

Describe your unaxplred personal property ...._                                                                     WIU the leaH be assumed?

 Lessor's name:
 Description of leased
                                                                                                                    •   No

 Property:                                                                                                          D   Yes

 Lessor's name:
 Description of leased
                                                                                                                    •   No

 Property:                                                                                                          D   Yes

 Lessor's name:                                                                                                     •   No

Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                                    page 1

Software Cow,ght (c) 1996-2019 Best Case. LLC www bestcase com                                                                          Best Cose Baricruptey
 Debtor 1      Rashae Lakaye Deeann Duncan                                                          Case number t•f~MwnJ


 Description of leased
 Property:
                                                                                                                           •   y.,

 Lessor's name:
 Description of leased
                                                                                                                           •   No

 Property:                                                                                                                 D Yes
Lessor's name:                                                                                                             0   No
Description of leased
Property:
                                                                                                                           •   y.,

Lessor's name:
Description of !eased
                                                                                                                           •   No

Property:
                                                                                                                           •   Ye,

 Lessor's name:                                                                                                            0 No
 Description of leased
 Property:                                                                                                                 D Yes

              Si n Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
prope   that Is subject to an unexpired lease.

X                                                                                  x~~-~~~--------------
       Ra hae Lakaye Deeann Duncan                                                  si9nature of Debtor 2
       Sig ature of Debtor 1

       Date        January 2, 2020                                                 Date




Official Form 108                                      Statement of Intention for Individuals FIiing Under Chapter 7                            page 2

Software Copyright (c) 1996--2019 Best Case. LLC www.bastcase.com                                                                    Bast Case Bankruptcy
Debtor 1             Rashae Lakaye Deeann Duncan
Debtor 2
 (Spouse, ~filing)
                                                                                                      •    1 There is no presumption of abuse

United Slates Bankruptcy Court for the:             Middle District of Florida
                                                                                                      D 2. The calculation to determine if a presumplion of abuse
                                                                                                             applies will be made under Chapter 7 Means Test
Case number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                       Calculation (Official Form 122A-2).
(Hnown)                                                                                               D 3. The Means Test does not apply now because of
                                                                                                             qualified military service but ii could apply later.

                                                                                                      D Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    10/19
Be as complflta and accurate as possible. If two men1ed people arv filing together, both arv equally responsible for being accurate. If more space la needed,
attach a aep,arate aheet to thla fonn. Include the llne number to which the addltlonal lnfonnatlon appUn. On the top of any additional pagea, write your name and
case number (if known). tf you bellave that you arv exempted from a presumption of abuse because you do not have primarily consumerdebtfl or because of
quaHfylng mllltaiy service, complete and file statement of ExempUon from Presumption of Abuse Under§ 707(b)(2) (Offlclal Form 112A-1Supp) with thia form.

                 Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
       •    Not married. Fill out Column A lines 2-11.
        D Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.
        D Married and your spouse Is NOT filing with you. You and your spouse are;
           D Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
           D Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7){B).
    FIii ln the average monthly Income that you received from an sources, 08rlved during the 6 full monthe before you file this bankruptey cue. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-monlh period would be March 1 through:August 31. If the amount of your monltlly income varied during
    the 6 months. add the income for all 6 months and divide the total by 6. Fill in the result Do not include any income amount more than once. For example, if both
    spouses own th:e same rental property, put the income from that property in one column only If you tiave nothing to report for any Hne, write $0 in the space.
                                                                                                       Column A                  Column B
                                                                                                       Debtor 1                  Debtor 2 Of'
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
       payroll deductions).                                                                            $         1,997.00        $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                            $               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, Including child support. lndude regular contributions
     from an unmarned partner, members of your household. your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                                          $               0.00      $
  5. Net income from operating a business, profession, or fann
                                                                       Debtor 1
       Gross receipts (before all deductions)                             $      0.00
       Ordinary and necessary operating expenses                          -$     0.00
        Net monthly income from a business, profession, or farm $                0.00   Copy here->$                   0.00      $
  6. Net income from rental and other real property
                                                                                  Debtor 1
       Gross receipts (before all deductions)                             $      0.00
       Ordinary and necessary operating expenses                          -$     0.00
        Net monthly income from rental or other real property             $      0.00   Copy here -> $                 0.00      $
                                                                                                       $               0.00      $
  7. Interest, dividends, and royalUes




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                      page 1
Softvmm Coplfighl (c) 1996-2019 Bes1 Case, LLC. -..ww.bestcese com                                                                                    B...t Case Bankruptcy
 oootor 1      Rashae Lakaye Deeann Duncan                                                                   Case number(d Koo""')




                                                                                                         Column A                    ColumnB
                                                                                                         Debto<1                     Debtor 2 or
                                                                                                                                     non-filing spouse
   8.   Unemployment compensation                                                                        $                 0.00      $ _ _ _ __
        Do not enter the amount if you contend that the amount received was a benefit under
        the Social Security Act. Instead, list it here:
            For you                                                 $                      0.00
            For your spouse                                         $
  9.    Pension or retirement income. Do not include any amount received that was a
        benefit under the Social Security Act.. Also, except as stated in the next sentence. do
        not include any compensation, pension, pay, annuity, or allowance paid by the
        United States Government in connection with a disability, combat-related injul)' or
        disability, or death of a member of the uniformed services. If you received any retired
        pay paid under chapter 61 of title 10, then include tl'lat pay only to the extent that it
        does not exceed the amount of retired pay to which you would otherwise be entitled
                                                    O
        if retired under any provision of title 1 other than chapter 61 of that title.            $ _____                  o_.o_o_   ,_____
   1O. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act.; payments
       received as a victim of a war crime, a crime against humanity, or international or
       domestic terrorism: or compensation, pension, pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injul)' or
       disability, or death of a member of the uniformed services. If necessal)', Ust other
       sources on a separate page and put the total below.
                                                                                                         $                 0.00      $
                                                                                                         $                 0.00      $
                  Total amounts from separate pages, if any.                                        +    $                 0.00      $

  11. Calculate your total current monthly income. Add tines 2 through 10 for
      each column. Then add the total for Column A to the total for Column 8.
                                                                                               I·       1,997.00
                                                                                                                        11·                      11·
                                                                                                                                                              1,997.00

                                                                                                                                                       Total c11mtnt monlhly
                                                                                                                                                       Income
                Detennlne Whether the Means Test Applies to You

  12. Calculate your current monthly Income for the year. Follow these steps:
        12a. Copy your total current monthly income from line 11


               Multiply by 12 (the number of months in a year)
                                                                                                                  Copy line 11 here=>
                                                                                                                                                  I.    X   12
                                                                                                                                                              1,997.00




        12b. The result is your annual income for this part of the form


  13. Calculate the median family income that applies to you. Follow these steps:
                                                                                                                                           12b.
                                                                                                                                                  I·        23,964.00




        Fill in the state in which you live.                        I       FL             I
        Fill in the number of people in your household.             I        4             r
        Fill in the median family income for your state and size of household.
        To find a list of applicable median income amounts, go online using the link specified in the separate instructions
                                                                                                                                           13.    Is__s_,~••-•1_.o_o_
        for this form. This 11st may also be available at the bankruptcy clerk's office.

  14. How do the lines compare?

        14a      •    Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
        14b.     D    Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.


                      ·ng here, I declare under penalty of perjul)' that the information on this statement and in any attachments is true and correct.


              x--d'c~':2':-:--f~~=--~
               Ra ae Lakaye Deeann Duncan
                 Signature of Debtor 1
         Date    January 2, 2020
Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income
Software Copynght (c) 1996-2019 Best Case. LLC - www bestcase.com
                                                                                                                                                                     .... ,
                                                                                                                                                            Best Case Bankrupt{;)'
           Rashae L.akaye Deeann Duncan                                                        Case number (rf K/11'.lwr,)


              MM/DD /YYYY
           If you checked line 14a, do NOT fill out or file Form 122A-2.
           If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                          page 3
                                                                                                                             Bes! Case Bankruptcy
Software Ccpyngh1 (c) 1996-2019 Bes1 Case. LLC -www t>estcase com
                                                                 United States Bankruptcy Court
                                                                       Middle District of Florida
  In re      Rashae Lakaye Deeann Duncan                                                            Case No.
                                                                                  Debtor(:S)        Chapter    7




                                                 VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date:      January 2, 2020
                                                                        Rhaelakaye Deeann Duncan
                                                                        Signature of Debtor




Software Copyright (c) 1900-2019 Best ea .... LLC - www D9stcasa com                                                      Besl Case Banl<!up1cy
Rashae Lakaye Deeann Duncan
3607 Starks Street
Orlando, FL 32805




American Financial
6400 Winchester Rd
Memphis, TN 38115




Bullcity Financial Solutions
2609 N. Duke St. Ste 500
Durham, NC 27704




Duke Energy
P.O. Box 1004
Charlotte, NC 28201




Emergency Phys of Central Fl
P.O. box 628296
Orlando, FL 32862




Enhance Recovery Company
P.O. box 57547
Jacksonville, FL 32241




First Fed Credit Control
2470 Chagrin Blvd Ste 205
Beachwood, OH 44122




T-Mobile
P.O. Box 742596
Cincinnati, OH 45274
